PER CURIAM.
This is an appeal from a judgment of the Circuit Court of the City of St. Louis granting a full order of protection pursuant to the Adult Abuse Act, §§ 455.010, 455.085 RSMo.1978. In the order the court also awarded primary custody of a minor child to the petitioner, with reasonable visitation and temporary custody rights to the respondent. The respondent was ordered to pay $3,500.00 monthly for child support and maintenance. Attorney’s fees in the sum of $3,000.00 were awarded to petitioner to be paid by respondent.
*54The judgment is supported by substantial evidence and is not against the weight of the evidence. There was no error in the application or declaration of the law. Murphy v. Carron, 536 S.W.2d 30, 32[1-3] (Mo. banc 1976).
An extended opinion would have no prec-edential value. The judgment is affirmed in compliance with Rule 84.16(b).